Citation Nr: 1128478	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  09-43 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript has been associated with the claims files.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's first recorded complaint of hearing loss occurred over 50 years after discharge from service.

2. The Veteran's first recorded complaint of tinnitus occurred over 50 years after discharge from service.

3.  The Veteran does not have a hearing loss that is causally related to service.

4.  The Veteran does not have tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A June 2008 VCAA letter issued by the RO explained the evidence necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  In addition, the VCAA notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The letter was provided prior to initial adjudication of the claims, in accordance with Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains VA and private audiology records as well as a VA examination report and addendum dated in December 2008 and March 2009.  With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA audiology examination report reflects a detailed review of the claims file, taking of a detailed history from the Veteran, audiological testing, and a conclusion.  The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

The Veteran's service treatment records include a July 1952 enlistment examination and a June 1956 separation examination.  Both examinations indicated whispered voice test scores of 15 out of 15.   

In a March 2008 VA audiology assessment note, the Veteran complained of constant bilateral tinnitus for the past one to two years, difficulty hearing, and difficulty understanding when a speaker was not looking at him.  Audiometric testing revealed bilateral sensorineural hearing loss.  Right ear hearing was normal through 1500 Hertz with mild to moderately severe hearing loss at higher frequencies, and left ear hearing was normal through 1000 Hertz with mild to moderately severe hearing loss at higher frequencies.  Speech audiometry was good bilaterally.  The Veteran was issued hearing aids.

The Veteran was afforded a VA audiology examination in December 2008.  He complained of hearing loss and tinnitus for six to ten years.  According to the Veteran's case history, the examiner noted subjective complaints of hearing loss and tinnitus were present since 2007.  The Veteran reported military noise exposure from various small arms fire and aircraft and vehicular noise, and indicated he did not use ear protection in service.  His post-service employment and hobbies did not involve significant noise exposure.  

The Veteran complained of a persistent, moderate, high-pitched ringing sound in both ears over the past ten years.  An audiogram revealed pure tone thresholds, in decibels, noted as follows:



HERTZ


250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT EAR
Air
25
25
25
20
30
30
50
55
60

Bone
N/A
15
25
N/A
35
30
50
N/A
N/A
LEFT EAR
Air
20
15
25
40
45
65
75
75
75

Bone
15
20
20
35
45
65
80
N/A
N/A

Word recognition was 94 percent at 80 decibels in the right ear, and 76 percent at 80 decibels and 84 percent at 85 decibels in the left ear.  The examining audiologist diagnosed mild to moderately severe sloping sensorineural hearing loss in the right ear and mild to severe sloping sensorineural hearing loss in the left ear.  Speech recognition scores at comfortable listening levels were excellent for the right ear and good for the left.

The examiner noted he did not receive the Veteran's claims file.  Without the Veteran's service treatment records with induction and discharge audiograms, the examiner reported that without resort to speculation, the evidence was insufficient to render an opinion about the amount of hearing loss allegedly sustained during military service versus his civilian employment.  However, the examiner noted the Veteran did not report hearing loss or tinnitus until "fairly recently," so it was less likely than not related to military noise exposure.  

After reviewing the Veteran's claims file in March 2009, a VA examiner provided an addendum to the previous VA audiology opinion.  The examiner reported there was no new evidence in the claims file to support changing the December 2008 opinion.  The examiner noted the Veteran was administered a whispered voice test during his induction and separation examinations, so no audiometric evaluation information was available to the examiner.  She also noted the whispered voice test is no longer used in the clinical setting due to its insensitivity to high frequency hearing loss.  She concluded that the December 2008 VA opinion should remain as stated in the examination report.

The Veteran submitted a Beltone audiogram in October 2009.  With regard to the uninterpreted private audiogram, the Board is empowered to make factual findings in the first instance.  The Board may also remand uninterpreted audiograms for interpretation.  However, in this case interpretation of such data in order to obtain information regarding whether any current hearing disability is related is non-prejudicial.  Even interpreted most favorably to the Veteran, the audiogram report does not include an opinion providing a nexus between current hearing loss and in-service noise exposure.  

In a March 2011 statement, the Veteran's wife indicated that the Veteran complained about his hearing problem and ringing in his ears since they were married in August 1955. 

During an April 2011 Travel Board hearing, the Veteran testified that he served in the Air Police as a guard for aircraft on the flight line.  He did not wear hearing protection during his patrols on the flight line.  After service, he worked in the cutting department as a patternmaker and designer for a furniture manufacturer, but he was not exposed to occupational noise from machinery.  The Veteran also denied recreational noise exposure.

The Veteran reported ringing in his ears for at least as long as he was married in 1955.  He testified that his wife complained about his hearing since their marriage, but he noticed hearing problems for the previous three years.  He indicated that the first time he went to see a medical professional for any kind of hearing evaluation was not until 2008, over 50 years since his discharge from service.

The Veteran has not contended that he has experienced hearing loss and tinnitus from active service through the present time.  Service treatment records included no reference to complaints of hearing loss or tinnitus.  While the absence of any mention of any complaints in the service treatment record is not dispositive to a denial of the claim, as it bears upon medical nexus evidence, the first documented complaint of hearing loss and tinnitus occurred in a March 2008 VA treatment note (when he complained of tinnitus for one to two years, and reported he had difficulty hearing), over 50 years after his discharge from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  The fact of this chronology was certainly recognized in the opinion of the December 2008 VA examiner - again as it bears upon the question of nexus between the claimed hearing disabilities resulting from service and the current diagnosis.  

During the April 2011 Travel Board hearing, he indicated that he first received treatment for his hearing disabilities in 2008, over 50 years after he was discharged from service.  Supportive of the March and October 2009 medical opinions, the Veteran had a period of over 50 years since discharge from active duty before seeking treatment for his hearing disabilities.  The Board finds the Veteran is incredible in his contention of not being exposed to post-service acoustic trauma.  The Veteran has an admitted post- service history of working in the textile industry, despite his contentions that he was not exposed to occupational noise while working for a furniture manufacturer.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  The Veteran, is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his hearing loss and its relationship to his service is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated as mandated by the Court's decision in Jandreau.  The examiner found that given the fact that the Veteran did not report hearing loss or tinnitus "until fairly recently," it was less likely than not related to military noise exposure.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claims for service connection for hearing loss and tinnitus must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


